Exhibit 10.51
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
SENIOR ADVISOR SERVICES AGREEMENT
This Senior Advisor Services Agreement (the “Agreement”) is entered into this
5th day of May 2008 (the “Effective Date”) by and between Mark Foster (“Senior
Advisor”), having a residence at [* * *], and NeuStar, Inc. (“NeuStar”), a
Delaware company having a place of business at 46000 Center Oak Plaza, Sterling,
VA 20166 (each a “Party” and collectively the “Parties”).
1. SCOPE OF SERVICES
Acting as an independent senior advisor, and not as an employee of NeuStar,
Senior Advisor shall provide NeuStar the consulting services (the “Services”)
set forth in one or more consecutively numbered statements of work, the first of
which is attached hereto as Attachment A, each of which shall be subject to the
terms and conditions of this Agreement and shall be deemed incorporated herein
by reference upon mutual execution and delivery by the Parties (each, a “SOW”).
Senior Advisor shall use best efforts in performing the Services in a
professional and timely manner, using the highest degree of skill, diligence and
expertise.
2. COMPENSATION
NeuStar shall make payment to Senior Advisor for Services performed as set forth
hereunder at the rate set forth in the applicable SOW. In addition, when
requested and authorized by NeuStar in writing in advance, NeuStar shall
reimburse Senior Advisor for reasonable travel expenses and other reasonable
costs incurred in providing his Services hereunder. NeuStar shall make such
payment in arrears within thirty (30) days of NeuStar’s receipt of Senior
Advisor’s monthly invoice, which shall include an itemized account of Services
and reimbursable expenses, together with all original receipts relating to the
approved reimbursable expenses, if any, and a valid purchase order number from
NeuStar relating to the Services described on the invoice; provided that NeuStar
shall not be obligated to remit payment (a) if the invoice is not complete, or
(b) for any portion of the invoice which NeuStar disputes in good faith.
All invoices from the Senior Advisor shall be addressed as set forth below in
this section:
NeuStar, Inc.
4600 Center Oak Plaza
Sterling, VA 20166
Attn: Accounts Payable
3. ADHERENCE TO SAFETY AND SECURITY REQUIREMENTS
Senior Advisor shall be responsible for observing NeuStar rules, regulations and
policies concerning NeuStar’s place of business (the “Premises”), including but
not limited to safety regulations and security requirements. Senior Advisor
shall also work in harmony with NeuStar employees, agents, contractors and other
advisors. In the event that NeuStar determines that Senior Advisor is failing to
observe such rules or work in such manner, NeuStar may request that Senior
Advisor leave the Premises. Upon receipt of such request, Senior Advisor shall
leave the Premises promptly.
4. CONFIDENTIAL INFORMATION
     (a) In performing the Services, Senior Advisor may receive from NeuStar, or
Senior Advisor may observe, certain confidential and proprietary information.
“Confidential Information” means all information, whether of a technical,
business or any other nature, disclosed in any manner, whether verbally,
electronically, visually or in a written or other tangible form, which is either
identified as

1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
confidential or proprietary or which should be reasonably understood to be
confidential or proprietary in nature with respect to NeuStar, its affiliates or
third parties. Confidential Information shall also include (i) the terms and
conditions of this Agreement (including without limitation the nature and/or
substance of the Services), and (ii) all information or work product (including
any deliverables) of any kind obtained or developed by Senior Advisor as a
result of the Services performed hereunder.
     (b) Confidential Information does not include any information that (i) is
now or subsequently becomes publicly available without breach of this Agreement,
(ii) can be demonstrated to have been lawfully known to Senior Advisor at the
time of its receipt from NeuStar, (iii) is rightfully received by Senior Advisor
from a third-party who, to Senior Advisor’s knowledge, did not acquire or
disclose such information by a wrongful or tortious act, or (iv) can be shown by
documentation to have been independently developed by Senior Advisor without
reference to any Confidential Information.
     (c) Except as set forth in paragraph 4(e) below, Senior Advisor shall
(i) keep NeuStar’s Confidential Information in strict confidence, and (ii) not
disclose any of NeuStar’s Confidential Information to anyone without NeuStar’s
prior written consent. Senior Advisor shall not use, or permit others to use,
Confidential Information for any purpose other than for performing the Services.
     (d) Senior Advisor shall take all reasonable measures to avoid disclosure,
dissemination or unauthorized use of NeuStar’s Confidential Information,
including, at a minimum, those measures Senior Advisor takes to protect his own
Confidential Information of a similar nature, which shall not be less than the
care a reasonable person would use under similar circumstances.
     (e) If required to disclose NeuStar’s Confidential Information pursuant to
applicable federal, state or local law, regulation, court order, or other legal
process, Senior Advisor shall give NeuStar prior written notice of such required
disclosure and, to the extent reasonably possible, give NeuStar an opportunity
to contest such required disclosure at NeuStar’s expense.
     (f) Senior Advisor shall notify NeuStar immediately in the event Senior
Advisor learns of any unauthorized possession, use or knowledge of NeuStar’s
Confidential Information or materials containing such Confidential Information,
and will cooperate with NeuStar in any proceeding against any third parties
necessary to protect NeuStar’s rights with respect to the Confidential
Information.
     (g) NeuStar, or the relevant third party, as the case may be, retains all
right, title and interest in and to its Confidential Information, including any
intellectual property rights thereof, and Senior Advisor shall have no rights,
by license or otherwise, to use or disclose Confidential Information except as
otherwise expressly provided herein.
     (h) Disclosure or use of NeuStar’s Confidential Information in violation of
this Agreement could cause irreparable harm to NeuStar for which monetary
damages may be difficult to ascertain or are an inadequate remedy. Therefore,
NeuStar shall have the right, in addition to its other rights and remedies, to
seek and obtain injunctive relief for any violation of this Agreement.
5. INTELLECTUAL PROPERTY
     (a) All right, title and interest in and to the intellectual property
rights in the work product developed hereunder hereby vests solely and
exclusively in NeuStar. To the extent possible, all work product shall be
considered “work done for hire.” In no event shall this Agreement grant by
implication a license to any intellectual property rights, except as otherwise
expressly authorized and agreed. For the purposes of this Agreement,
intellectual property rights shall mean all those rights and interests, whether
by statute or under common law, relating to copyrights, patents, trademarks,
trade secrets, or any similar

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
rights.
     (b) To the extent, if any, that ownership of the work product does not
automatically vest in NeuStar by virtue of this Agreement or otherwise, Senior
Advisor hereby transfers and assigns to NeuStar all rights, title and interest
that Senior Advisor may have in and to any work product developed under this
Agreement. Senior Advisor shall assist and cooperate with NeuStar in all
reasonable respects and shall execute documents, give testimony and take further
acts as reasonably requested by NeuStar to acquire, transfer, maintain and
enforce any intellectual property rights and other legal protection for the work
product.
6. LIMITATION OF LIABILITY
IN NO EVENT SHALL NEUSTAR BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES FOR ANY VIOLATIONS OF, OR CAUSES OF
ACTION RELATING TO OR ARISING FROM, THIS AGREEMENT, EVEN IF SENIOR ADVISOR HAS
BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL THE
LIABILITY OF NEUSTAR UNDER THIS AGREEMENT EXCEED THE TOTAL AMOUNT PAID UNDER
THIS AGREEMENT.
7. TERMINATION
     (a) Either Party may terminate this Agreement, or any SOW, at its
convenience upon written notice of thirty (30) calendar days.
     (b) Either Party may terminate this Agreement, or any SOW, for a material
breach by the other Party of the terms and conditions of this Agreement or the
relevant SOW, which breach has not been cured within fourteen (14) calendar days
after written notice of such breach to the breaching Party, or if such breach is
not capable of being cured within said cure period, then such termination shall
be effective upon receipt of the notice of termination by the breaching Party.
     (c) NeuStar may terminate this Agreement, or any SOW, upon written notice
of ten (10) calendar days, if NeuStar in good faith determines that any other
employment or material consulting activities undertaken or to be undertaken by
Senior Advisor will materially interfere with Senior Advisor’s ability to timely
and adequately perform the Services hereunder (or thereafter they so interfere)
and Senior Advisor performs such activities (or does not cease such activities
within 10 days) after being so notified.
     (d) Termination or expiration of this Agreement refers to the termination
of all the Parties’ respective commitments and obligations hereunder from and
after the date of termination, but does not relieve the Parties of their
obligations incurred prior to the date of termination or expiration. The
termination of this Agreement shall serve to terminate all existing SOWs. Unless
otherwise provided, termination or expiration of a SOW shall not operate to
terminate this Agreement or any other SOW.
     (e) Promptly upon termination or expiration, Senior Advisor shall inform
NeuStar of the extent to which performance has been completed through the date
of termination or expiration, wind up his work in a commercially reasonable
manner, preserve items of value created prior to termination, and deliver to
NeuStar all work in progress. Senior Advisor shall not commit to any further
expenditure unless he first obtains NeuStar’s prior written approval.
     (f) Promptly upon termination or expiration, Senior Advisor shall invoice
NeuStar all amounts properly due and owing for the Services and deliverables
delivered since the date of last invoice.

3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Promptly upon termination or expiration, Senior Advisor shall return or dispose
of all of NeuStar’s Confidential Information in accordance with this Agreement
or any applicable SOW.
8. REPRESENTATIONS
Senior Advisor hereby covenants to the following representations:
     (a) Senior Advisor shall act solely as an independent contractor, not as an
employee or agent of NeuStar.
     (b) The solicitation or receipt of any information, classified or
unclassified, directly or indirectly, from the U.S. or any foreign Government or
any U. S. state or municipal government in the course of performing this
Agreement will be strictly in accordance with all laws and regulations
pertaining to the protection, possession, acquisition, and use of such
information or documents.
     (c) By executing this Agreement, Senior Advisor certifies that he has not
been convicted of or pleaded guilty to a federal offense involving fraud,
corruption, or moral turpitude and is not now listed by any federal or state
agency as debarred, suspended, proposed for suspensions or debarment, or
otherwise ineligible for federal or state procurement programs. Senior Advisor
agrees to give prompt written notice to NeuStar in the event that, at any time
during the term of this Agreement, the above certification is no longer
accurate.
     (d) During the term of this Agreement, Senior Advisor will not enter into
any activity, employment, or business arrangement that conflicts with NeuStar
interests or Senior Advisor’s obligations under this Agreement. Senior Advisor
shall advise NeuStar of Senior Advisor’s position with respect to any activity,
employment, or business arrangement contemplated by Senior Advisor that may be
relevant to this paragraph. For this purpose, Senior Advisor agrees to disclose
any such plans to NeuStar prior to implementation.
9. TAXES
All amounts to be billed and paid by NeuStar hereunder are gross amounts. Senior
Advisor shall be responsible for satisfying all reporting and payment
obligations relating to FICA, federal and state income tax, unemployment
compensation, withholding, and all other similar responsibilities. Senior
Advisor agrees to indemnify and hold NeuStar harmless from any liability as a
result of Senior Advisor’s failure to comply with this section. This section
shall survive any termination or expiration of this Agreement.
10. ASSIGNMENT
Except for assignments by NeuStar to its affiliates, neither Party may assign
this Agreement or delegate any obligations hereunder without the other Party’s
prior written consent. Any attempted assignment or delegation in violation of
this Agreement shall be void.
11. RELATIONSHIP
     (a) The Parties are separate and independent legal entities, and
independent contractors as to each other. Nothing contained in this Agreement
shall be deemed to constitute either Party an agent, representative, partner,
joint venturer or employee of the other for any purpose. Neither Party has the
authority to bind the other or to incur any liability on behalf of the other,
nor to direct the employees of the other.

4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
     (b) Senior Advisor shall be solely responsible for all matters relating to
employment including, without limitation, compliance with all applicable
worker’s compensation, unemployment compensation, medical, dental and disability
insurance, and social security laws and all withholding and all other federal,
state, and local laws governing such matters. Except as expressly provided in
the Letter Agreement, dated May 5, 2008, by and between Senior Advisor and
NeuStar, Senior Advisor is not entitled to any medical coverage, life insurance,
participation in any NeuStar savings plan, stock incentive plan or severance
plan, or other benefits afforded to employees of NeuStar or NeuStar-affiliated
companies.
12. NO THIRD-PARTY BENEFICIARIES
This Agreement shall not be deemed to create any rights in third parties,
including end users, suppliers, licensors, licensees and customers of a Party,
or to create any obligations of a Party to any such third parties, or to give
any right to either Party to enforce this Agreement on behalf of a third party.
13. WAIVER & SEVERABILITY
Failure by either Party to enforce any term or condition of this Agreement will
not be deemed a waiver of future enforcement of that or any other term or
condition. If any term of this Agreement is held invalid or unenforceable for
any reason, then the remainder of the provisions will continue in effect as if
this Agreement had been executed with the invalid portion eliminated.
14. SURVIVAL
In addition to any provisions specifically identified as such hereunder, any
provision that contemplates performance or observance subsequent to any
termination or expiration of this Agreement (in whole or in part) shall survive
any termination or expiration of the Agreement (in whole or in part, as
applicable) and continue in full force and effect.
15. GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without regard to its principles of conflicts of
laws.
16. CUMULATIVE REMEDIES
Except as otherwise expressly provided, all remedies provided for herein shall
be cumulative and in addition to and not in lieu of any other remedies available
to either Party at law, in equity or otherwise.
17. NOTICE
Any and all notices, communications and demands required or desired to be given
hereunder by either Party shall be in writing and shall be validly given or made
if served personally or by overnight delivery service or if deposited in the
U.S. mail, certified or registered, postage prepaid, return receipt requested.
If such notice or demand is served personally, service shall be conclusively
deemed made on the same day (or if such day is not a business day, then the next
business day); if by an overnight delivery service, on the next business day;
and if by registered or certified mail, on the third business day after the day
on which such notice was deposited in the U.S. mail. To be effective, any
service hereunder shall be addressed as set forth below:

                 
 
  If to NeuStar:       If to Senior Advisor:    
 
 
 
NeuStar, Inc.      
 
Mark Foster    

5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                 
 
  46000 Center Oak Plaza       [* * *]    
 
  Sterling, VA 20166            
 
  Attn: General Counsel            

A Party may from time to time change its address or designee for notice purposes
by giving the other prior written notice of the new address or designee and the
date upon which it will become effective.
18. AMENDMENT; CONFLICT
This Agreement shall not be modified except by a written amendment signed by the
Parties. In the event of a conflict between this Agreement and a particular SOW,
this Agreement shall govern.
In witness whereof, the Parties have executed this Agreement on the date(s)
written below.

                          MARK FOSTER            
 
                        /s/ Mark Foster     Date:  May 6, 2008                  
   
 
                        NEUSTAR, INC.            
 
                   
 
  By:   /s/ Jeffrey A. Babka     Date:  5/5/08                              
Name: Jeffrey A. Babka         Title: Senior Vice President and Chief Financial
Officer    

6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Attachment A
TO SENIOR ADVISOR SERVICES AGREEMENT
Scope of Work for SOW #1
Senior Advisor: Mark Foster
This Statement of Work (“SOW”) is entered into by and between NeuStar, Inc.
(“NeuStar”) and Mark Foster (“Senior Advisor”) pursuant to the terms and
conditions of the Senior Advisor Services Agreement (“Agreement”), dated May 5,
2008, by and between NeuStar and Senior Advisor. Terms used in this SOW that are
not defined below or in the Agreement are defined in the context in which they
are used and have the meanings there stated.
Estimated Length of Project:

         
 
  Begin:   May 7, 2008
 
  End:   N/A

Work Hours:
Minimum of 180 hours per calendar quarter
[* * *]
Rate of Pay:
$300 per hour plus reasonable expenses
[* * *]
All invoices from Senior Advisor shall be addressed as set forth below:
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Attn: Accounts Payable
Address of Senior Advisor:
Mark Foster
[* * *]
Description of Services:
Senior Advisor will [* * *]
Senior Advisor may [* * *]
Senior Advisor shall [* * *]
NeuStar Point of Contact (Hiring Manager):
Jeffrey E. Ganek, Chairman and Chief Executive Officer
NeuStar Division/Dep. Code:

7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Purchase Order # (Required for Payment):

         
 
 
 
   

                      AGREED TO AND ACCEPTED:            
 
                        MARK FOSTER            
 
                        /s/ Mark Foster   Date:   May 6, 2008                  
   
 
                        NEUSTAR, INC.            
 
                   
 
  By:   /s/ Jeffrey A. Babka
 
  Date:   5/5/08
 
   
 
  Name:   Jeffrey A. Babka                 Title:   Senior Vice President and
Chief Financial Officer    

8